Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This is the initial Office Action based on the application number 17/116040, filed 12/09/2020.   Claims 1-25 was originally filed, which have been considered below.  Claims 1, 24, and 25 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
1.	Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In summary, Claim 25 recites a computer-readable medium comprising computer-executable instructions that have program codes for performing various functions. Since the recited computer-readable medium is not defined in the Specification of the instant invention and it typically covers forms of non-transitory tangible media and transitory propagating signals per se, one of ordinary skill in the art at the time the invention was made would have interpreted this definition of computer-readable medium to include transitory propagating signals and carrier waves that are used to transmit information to electronic devices. 
Thus, the computer-readable medium may comprise only propagation signals and carrier waves that are used to transmit information to electronic devices.  Thus, the recited computer-readable medium is not a process, a machine, a manufacture or a composition of matter. 
Accordingly, Claim 25 fails to recite statutory subject matter as defined in 35 U.S.C. 101. 


Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-6, 11, 13-16, 18-21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al. (hereinafter Matthews): U.S. Patent Application Pub. No. 2014/0035929.
Claim 1:
Matthews teaches:


A method for providing interactive content to be performed with an interactive content providing apparatus, the method comprising: 
when a plurality of animation units including object information for specifying an object to be output in a video and driving information for defining motion of the object are played, providing interactive content played by the object moving according to the driving information to a user (fig. 2; [0038][0039]: animation systems including character information in video footage of user and motion capture information defining motions of character); 
receiving information of the user to be reflected in the interactive content ([0040][0041]: receiving facial expressions of user to be reflected in animations); and 
inserting the information of the user into a part of the object information and playing at least one of the plurality of animation units to play the interactive content (fig. 3; [0042][0043]: adding facial expressions of user and playing the animations according to added facial expressions of user).  
Claim 2. The method of claim 1, wherein the plurality of animation units are played in a preset sequence according to an animation method or played according to a diverging animation method of playing a subsequent animation unit determined on the basis of a first input of the user regarding a plurality of selection options for receiving selection of any one of the plurality of animation units or a second input of the user regarding object information which is output while a certain animation unit is played, further comprising: when an animation unit is played according to the diverging animation method, sensing the first input regarding the plurality of selection options or the second input regarding object information which is output while the animation unit is played; and playing an animation unit corresponding to the first input or the second input (figs. 4-5; [0049][0053]: selecting emotional expressions of user and playing animations according to selected emotional expressions).  
Claim 3. The method of claim 2, further comprising: storing an input of the user while the interactive content is played; and when the play is finished, generating second content in which animation units are replayed in a sequence corresponding to the input according to the information of the user ([0035][0037]: storing the source and target facial expressions so as to perform replayed animations according to saved facial expressions).  
Claim 4. The method of claim I, wherein separately from the plurality of animation units, the interactive content further includes object reaction animation information for defining motion made by the object when an input for the object is sensed while the interactive content is played ([0039]-[0041]: playing animations according to motion capture data from facial expressions of user).  
Claim 5. The method of claim 1, further comprising: specifying information on an event type, an input time, and an input value regarding the received information of the user and generating play information to which the specified information is mapped; and generating second content in which the interactive content is replayed according to the information on the event type, the input time, and the input information included in the play information (fig. 7; [0042]-[0046]: specifying information on facial expression types, such as emotions, speech patterns, and blinking patterns, input times and parameters for facial layers, and generating retargeted facial expressions according to the specified information).  
Claim 6. The method of claim 1, further comprising providing the object information and the driving information constituting the animation units to the user and receiving editing information of the user regarding the object information, the driving information, or a replay sequence of the animation units, wherein playing the interactive content including information on the animation units reflecting the received editing information ([0069]-[0071]: replaying animations according to changes in the input frame sequence).  
Claim 11. The method of claim 1, further comprising, when the information of the user includes a facial image of the user, normalizing the facial image and replacing object information corresponding to a face of a character in the object information with the normalized facial image ([0040][0042]-[0044]: including a facial image of user, such as source facial expressions of user, and replacing the source facial expressions with retargeted facial expressions).  
Claim 13. The method of claim 12, wherein the playing of the interactive content comprises implementing motion or an expression by moving the vertices included in the three- dimensional model according to the driving information (fig. 11; [0071][0072]: implementing motion/expression by capturing the vertices in 3D model).  
Claim 14. The method of claim 13, wherein the implementing of the motion or the expression comprises: specifying a first vertex at which motion will be started and a second vertex at which the motion will be finished among the vertices included in the three-dimensional model; and controlling the first vertex to move toward the second vertex to implement motion or an expression by moving the vertices included in the three-dimensional model according to the driving information (fig. 5; [0052]-[0054]: specifying a source and target facial expressions as being starting and finishing points).  
Claim 15. The method of claim 13, wherein the implementing of the motion or the expression comprises: specifying a first vertex at which motion will be started and a second vertex at which the motion will be finished among the vertices included in the three-dimensional model where the first vertex includes a plurality of vertices connected to one or more different vertices, and the second vertex includes as many vertices as the plurality of vertices; determining faces that each connect the plurality of first vertices to the plurality of second vertices that are each specified as end positions of motion of the plurality of first vertices at the shortest distance among faces included in the three-dimensional model; specifying n (n is a natural number greater than or equal to one) positions along certain lines extending from the first vertices to the second vertices on the basis of the faces; and controlling the first vertices to move toward the second vertices via the n positions to implement the motion (fig. 3; [0043]-[0048]: including each of multiple vertices being connected each other and controlling first vertices to move toward second vertices via n positions for motion) .  
Claim 16. The method of claim 11, wherein the replacing of the object information corresponding to the face of the character in the object information with the normalized facial 39Attorney Docket No.: 0537-000003/US image comprises imposing a charge on the user when a facial image is inserted to a character in addition to a basic character in the object information ([0039]-[0041]: applying a facial image of user being a source to facial expressions of a character being a target). 
Claim 18. The method of claim 11, further comprising: when the information of the user includes the facial image of the user, adjusting a tone of the facial image; and applying a face filter to modify the facial image according to certain rules (fig. 7; [0040][0059][0060]: adjusting each facial layer using associated weights).  
 Claim 19. The method of claim 11, further comprising, when the information of the user includes the facial image of the user and the facial image deviates from a standard of facial information predetermined on the basis of a certain artificial intelligence algorithm, requesting an input of another facial image ([0041][0063]: using the composition function for the source facial image and retargeted facial expressions of the facial image based on the predefined set of features utilizing a statistical model).  
Claim 20. The method of claim 1, further comprising outputting the object information according to coordinate information corresponding to a standard selected by the user on the basis of coordinate information for presetting locations at which the object information is output depending on different standards ([0041][0054]: outputting motion capture markers disposed at predefined facial locations of user).  
Claim 21. The method of claim 1, further comprising: receiving a surrounding video obtained by imaging surroundings with a camera part of the interactive content providing apparatus; and disposing the object information on a layer of the surrounding video on the basis of coordinate information for presetting locations at which the object information is output in a display part of the interactive content providing apparatus and outputting the object information on the display part or disposing the object information on the layer of the surrounding video on the basis of a function designed to map the object information to one position in the surrounding video and outputting the object information on the display part ([0041]-[0043]: disposing character information on the layer based on video footage in accordance to a composition function designed to match the character information with predefined set of position features of user).  
Claim 23. The method of claim 1, wherein the object information further includes information on a user model which reflects a character's face or the user's face and a second 41Attorney Docket No.: 0537-000003/US object which is represented together with the user model on the basis of relative distance from the user model, and the playing of the interactive content comprises setting, when the user model moves according to the driving information, distance between one or more vertices included in the user model and the second object to be constant to play the interactive content (figs. 2-3; [0041]-[0043]: including information on user’s facial image and a target character to be constant to play animations according to motion capture data).
Claims 24-25:
The subject matter recited in each of Claims 24-25 corresponds to the subject matter recited in Claim 1.  Thus Matthews discloses every limitation of Claims 24-25, as indicated in the above rejections for Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matthews, in view of Kaldma et al. (hereinafter Kaldma): U.S. Patent Application Pub. No. 2018/0276185.Claim 7:
As indicated in the above rejection, Matthews discloses every limitation of claim 1.   
Matthews does not explicitly disclose: 
the animation units further include voice information to be output in the video and subtitle information to be output according to the voice information in the video, and the voice information includes a voice file having a replay time of a preset time or less, further comprising, when the voice information is replayed in the video, outputting the subtitle information corresponding to the voice information in the video during the replay time.
Kaldma, however, further teaches: 
the animation units further include voice information to be output in the video and subtitle information to be output according to the voice information in the video, and the voice information includes a voice file having a replay time of a preset time or less, further comprising, when the voice information is replayed in the video, outputting the subtitle information corresponding to the voice information in the video during the replay time (figs. 6-8; [0060]-[0063]: outputting voice information and text information according to the voice information in the video during the animation).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system, disclosed in Matthews, to include:
the animation units further include voice information to be output in the video and subtitle information to be output according to the voice information in the video, and the voice information includes a voice file having a replay time of a preset time or less, further comprising, when the voice information is replayed in the video, outputting the subtitle information corresponding to the voice information in the video during the replay time,
for the purpose of providing more control over rendering of characters in a manuscript story to include body language so as to show the characters speaking realistically, as taught in Kaldma.
Kaldma further teaches:  
Claim 8. The method of claim 7, further comprising: when an input for the subtitle output in the video is sensed, receiving a voice of the user corresponding to the subtitle information; inserting the voice of the user to the voice information corresponding to the subtitle information; and when the play is finished, generating second content in which the animation units are replayed to output the voice information to which the voice of the user is inserted according to the subtitle information (figs. 6-8; [0063]-[0065]: synchronizing the text to the speech for generating the animation with the voice of character).  
Claim 9. The method of claim 8, wherein the receiving of the voice of the user corresponding to the subtitle information comprises: outputting a first button for searching for a subtitle which is output before the subtitle information and a second button for searching for a subtitle which is output after the subtitle information; outputting the previous subtitle or the subsequent subtitle on the basis of an input of the user for the first button or the second button; and receiving a voice of the user corresponding to subtitle information which is output on the basis of the input of the user for the first button or the second button (figs. 3 & 9-11; [0044][0067]-[0069]: searching for transcripts by means of forwards and backwards buttons and inputting voice corresponding to the transcriptions).  
Claim 10. The method of claim 9, wherein the receiving of the voice of the user corresponding to the subtitle information further comprises imposing a charge on the user when the voice of the user is received for a preset time or more ([0078]: generating audio file at a specific time of what phoneme being uttered).  

Claims 12 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matthews, in view of Bogan, III et al. (hereinafter Bogan): U.S. Patent No. 10,552,667.Claim 12:
As indicated in the above rejection, Matthews discloses every limitation of claim 11.   
Matthews does not explicitly disclose: 
the replacing of the object information comprises: when a facial image is input by the user, normalizing the facial image to show a certain angle, shape, or expression using a certain artificial intelligence model which is trained to output an image obtained by modifying a facial image to show a certain angle, shape, or expression; specifying feature points of the normalized facial image as vertices; generating a three-dimensional model having a mesh structure obtained by connecting the vertices together; and replacing the object information corresponding to the face of the character in the object information with the three-dimensional model.
Bogan, however, further teaches:
the replacing of the object information comprises: when a facial image is input by the user, normalizing the facial image to show a certain angle, shape, or expression using a certain artificial intelligence model which is trained to output an image obtained by modifying a facial image to show a certain angle, shape, or expression; specifying feature points of the normalized facial image as vertices; generating a three-dimensional model having a mesh structure obtained by connecting the vertices together; and replacing the object information corresponding to the face of the character in the object information with the three-dimensional model (col. 9 lines 57-67; col 11 lines 13-24: using artificial intelligence model to perform modifications of facial images and to generate 3D model for the facial images of the character).  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system, disclosed in Matthews, to include:
the replacing of the object information comprises: when a facial image is input by the user, normalizing the facial image to show a certain angle, shape, or expression using a certain artificial intelligence model which is trained to output an image obtained by modifying a facial image to show a certain angle, shape, or expression; specifying feature points of the normalized facial image as vertices; generating a three-dimensional model having a mesh structure obtained by connecting the vertices together; and replacing the object information corresponding to the face of the character in the object information with the three-dimensional model, for the purpose of providing more computer resource efficient and time-efficient techniques so as to perform advanced forms of digital image processing, as taught in Bogan.
Claim 22. The method of claim 1, further comprising: inputting first object information to an artificial intelligence model, which is trained to determine a class of input object information and map driving information corresponding to the class to the input object information, and mapping first driving information determined by the artificial intelligence model to the first object information; and when the user's input for an object corresponding to the first object information is sensed, executing the first driving information (col. 11 lines 13-35: providing CGI facial images to AI model and rendering video sequence images to match a destination face image with motion of facial expressions, such as motion of lips with speaking).  

	Allowable Subject Matter
	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177